Underwood, Judge.
1. Since this case proceeded to verdict and judgment, the denial of plaintiffs motion for summary judgment is moot. Wong v. Aluminum Supply Co., 147 Ga. App. 100 (2) (248 SE2d 175) (1978) and cits.
2. Remaining enumerations are based upon matters not appearing of record but contained in affidavits executed subsequent to trial and attached as exhibits to appellant’s brief. A trial cannot be overturned in this manner. Redwing Carriers, Inc. v. Knight, 143 Ga. App. 668, 673 (9a) (239 SE2d 686) (1977); Maloy v. Dixon, 127 Ga. App. 151, 153 (1) (193 SE2d 19) (1972); Continental Nut Co. v. Savannah Bank &c. Co., 142 Ga. App. 509, 513 (236 SE2d 501) (1977).

Judgment affirmed.


Webb, P. J., and Banke, J., concur.